Order entered July 13, 1931, modified by striking therefrom the item of disbursements of the respondent by way of allowance of $3,000 to the attorneys for respondent, and by striking therefrom the further item of $500 allowance of fee paid to Drs. Edwin G. Zabriskie and Louis Casamajor for. professional services, and as so modified affirmed; judgment appealed from modified by reducing the respondent’s recovery accordingly to the sum of $2,674.89 and as so modified affirmed; and the order entered August 7, 1931, affirmed, without costs to either party upon these *611appeals. Settle orders on notice. Present — Finch, P. J., Merrell, O’Malley, Sherman and Townley, JJ.